Case 2:20-cv-05215-DDP-AFM Document 14 Filed 08/31/20 Page 1 of 2 Page ID #:37




   1 Elliot Gale (Bar #263326)
       egale@gajplaw.com
   2 Joe Angelo (Bar #268542)
       jangelo@gajplaw.com
   3 Gale, Angelo, Johnson, & Pruett, P.C.
       1430 Blue Oaks Blvd., Ste. 250
   4 Roseville, CA 95747
     916-290-7778 ph
   5 916-721-2767 fax
     Attorneys for Plaintiff
   6 Raymond Block

   7

   8
                                UNITED STATES DISTRICT COURT

   9
             CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION

  10

  11
       RAYMOND BLOCK                               Case No.: 2:20-cv-05215-DDP-AFM

  12
                   Plaintiff,
                                                   PLAINTIFF’S NOTICE OF
  13
             vs.                                   VOLUNTARY DISMISSAL OF
                                                   DEFENDANT LOANDEPOT.COM,
  14
       LOANDEPOT.COM, LLC                          LLC PURSUANT TO FEDERAL
                                                   RULE OF CIVIL PROCEDURE
  15
                   Defendant                       41(A)(1)

  16

  17

  18 PLEASE TAKE NOTICE that Plaintiff Raymond Block, pursuant to Federal Rule

  19 of Civil Procedure 41(a)(1), hereby voluntarily dismisses Defendant

  20 Loandepot.com, LLC as to all claims in this action, with prejudice.

  21         Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:

  22         41(a) Voluntary Dismissal

  23         (1) By the Plaintiff

  24               (a) Without a Court Order. Subject to Rules 23(3), 23.1(c), 23.2, and 66

  25                   and any applicable federal statute, the plaintiff may dismiss an

  26                   action without a court order by filing:

  27                      (1) a notice of dismissal before the opposing party serves either

  28                            an answer or a motion for summary judgment.

                                                  1
                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
Case 2:20-cv-05215-DDP-AFM Document 14 Filed 08/31/20 Page 2 of 2 Page ID #:38




   1        Defendant Loandepot.com, LLC has neither answered Plaintiff’s Complaint,
   2 nor filed a motion for summary judgment. Accordingly, the matter may be

   3 dismissed against it for all purposes and without an Order of the Court.

   4

   5 Dated: August 31, 2020                 Gale, Angelo, Johnson, & Pruett, P.C.
   6
                                          By:        /s/ Joe Angelo
   7
                                                       Joe Angelo
   8                                      Attorneys for Plaintiff
   9                                      Raymond Block
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                2
                     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
